DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in claim 1 of “the toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor” and the recitation in claim 2 of “a vehicle toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor” are directed to new matter because the recited limitations are not supported by applicant’s originally filed disclosure (claims, abstract, specification, drawings filed 09/30/2019). Applicant's originally filed disclosure does not include the recited limitations of claims 1 and 2. Applicant's originally filed specification (Para. 0034-0035) discloses: "another option of a tamper-evident feature 70 that may be used is one or more tearaway stickers. In this example, one leg of the sticker may be secured along various portions of the toilet shroud edge and another leg of the sticker may be secured to the lavatory floor and/or wall. Evidence of tear(s) in the sticker(s) will indicate to security that the shroud has been removed or otherwise tampered with. [0035] A further option of a tamper-evident feature 70 is the use of a lacquer that evidences a break or tear. For example, the lacquer may be a paintable, spreadable, or sprayable solution that is applied along the shroud edges where the shroud contacts the lavatory floor and/or wall. Evidence of a bubble or tear or written a lacquer will indicate to security that the shroud has been removed or otherwise tampered with." Applicant's originally filed drawings does not show the recitation in claim 1 of "the toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor" and the recitation in claim 2 of "a vehicle toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor." Applicant originally filed disclosure states the toilet shroud "contacts the floor and/or wall." Applicant's amendment (directed to a shroud mounted to a floor and wall) is being interpreted (as per applicant's originally filed disclosure) to mean --the toilet shroud contacts the floor and wall--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1 of “the toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor” a vehicle toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor” is indefinite because it is unclear how the claimed vehicle shroud is mounted to a lavatory wall and floor. Applicant’s originally filed disclosure (claims, abstract, specification, drawings filed 09/30/2019) does not disclose how the vehicle shroud is mounted to a lavatory wall and floor. For purposes of examination, the examiner will interpret the recited limitations of claims 1 and 2 to mean --the toilet shroud contacts the floor and wall--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Padar (20160324378) in view of Tsibulevskiy (20170079481) and deLoache (20170268213). 


 	Padar does not teach the toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor, wherein toilet shroud comprises a material that can optically change the transparency of the toilet shroud, the material comprising (a) a first configuration wherein the shroud is transparent such that accumulation of waste or contraband underneath the shroud is visible and (b) a second configuration wherein transparency of the shroud is optically changed to opaque or non- transparent. 
 	deLoache teaches the toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor (Para. 0020). 
 	Tsibulevskiy (Figures 1-20) teaches the toilet shroud comprises a material that can optically change the transparency of the toilet shroud, the material comprising (a) a first configuration wherein the shroud is transparent such that accumulation of waste or contraband underneath the shroud is visible and (b) a second configuration wherein transparency of the shroud is optically changed to opaque or non- transparent(Para. 0161).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Padar with the toilet shroud comprising an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor as taught by deLoache as a means of providing a shroud covering a plumbing riser located at a rear end of a toilet base that provides ligature-resistance for institutional 

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Padar in view of Tsibulevskiy and deLoache, further in view of Decroupet (20110140004).

	Regarding claim 4, the modified Padar (Figures 1-49) teaches Padar (Figures 1-49) teaches a vehicle toilet, comprising a toilet shroud (10) (Para. 0041, 0048) (Col. 2, Lines 40-47) mounted over the toilet frame (100), wherein toilet shroud comprises (a) a first configuration wherein the shroud is transparent such that accumulation of waste or contraband underneath the shroud is visible (Para. 0041, 0048).
 	The modified Padar does not teach transparency of the shroud is optically changed by running current through the shroud material in order to cause the material to become opaque.  
 	Decroupet (Figures 1-3) teaches transparency of the shroud is optically changed by running current through the shroud material in order to cause the material to become opaque (Para. 0048).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Padar with transparency of the shroud is optically changed by running current through the shroud material in order to cause the material to become opaque as taught by Decroupet as a means of using an 


Claims 5-7 are rejected under 35 U.S.C. 103 as obvious over Padar in view of Tsibulevskiy and deLoache, further in view of Lofer (20170075152).

	Regarding claim 5, the modified Padar (Figures 1-49) teaches Padar (Figures 1-49) teaches a vehicle toilet, comprising a toilet shroud (10) (Para. 0041, 0048) (Col. 2, Lines 40-47) mounted over the toilet frame (100), wherein toilet shroud comprises (a) a first configuration wherein the shroud is transparent such that accumulation of waste or contraband underneath the shroud is visible (Para. 0041, 0048).
 	The modified Padar does not teach the shroud is opaque and made transparent via exposure to UV or other spectrum light.  
 	Lofer (Figures 1-7) teaches the shroud is opaque and made transparent via exposure to UV or other spectrum light (Para. 0002, 0006).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Padar with the shroud is opaque and made transparent via exposure to UV or other spectrum light as taught by Lofer as a means of changing light transmission properties of a material when voltage, light or heat is applied (Lofer: Para. 0002, 0006).
 	


 	The modified Padar does not teach the shroud is opaque and made transparent via exposure to heat.  
	Lofer (Figures 1-7) teaches the shroud is opaque and made transparent via exposure to heat (Para. 0002, 0006).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Padar with the shroud is opaque and made transparent via exposure to heat as taught by Lofer as a means of changing light transmission properties of a material when voltage, light or heat is applied (Lofer: Para. 0002, 0006).


	Regarding claim 7, the modified Padar (Figures 1-49) teaches Padar (Figures 1-49) teaches a vehicle toilet, comprising a toilet shroud (10) (Para. 0041, 0048) (Col. 2, Lines 40-47) mounted over the toilet frame (100), wherein toilet shroud comprises (a) a first configuration wherein the shroud is transparent such that accumulation of waste or contraband underneath the shroud is visible (Para. 0041, 0048).
 	The modified Padar does not teach the shroud comprises a film that changes from opaque to transparent via application of an electric current.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Padar with the shroud comprises a film that changes from opaque to transparent via application of an electric current as taught by Lofer as a means of changing light transmission properties of a material when voltage, light or heat is applied (Lofer: Para. 0002, 0006).

Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Harris (U.S. P.G.-Pub. No. 2010/0243754 A1) in view of deLoache (20170268213). 

 	Regarding claim 2, Harris (Figures 1-57) teaches a fragrance distribution system for a vehicle toilet, comprising: a vehicle toilet shroud (see figure 23); a fragrance container (Fig. 9, Part No. 67) (Para. 0272) positioned behind the vehicle toilet shroud such that it is guarded from external tampering; one or more fragrance delivering conduits (Fig. 12, Part No. 83) (0275) fluidly cooperating with the fragrance container and configured to deliver fragrance to the vehicle toilet (Para. 0077, 0272, 0275, 0287-0290). 
 	Harris does not teach an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor. 
 	deLoache teaches an upper portion mounted to a lavatory wall and a lower portion mounted to a lavatory floor (para. 0020). 



	Regarding claim 3, Harris (Figures 1-57) teaches the fragrance is delivered during or after a toilet flush (Para. 0099).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711